UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-1672



SEA-FONE, LIMITED,

                                             Plaintiff - Appellant,

          versus


COMMUNICATIONS SATELLITE CORPORATION (COMSAT),

                                              Defendant - Appellee,

          versus

CATHERINE L. ROBINSON;     CHARLES   V.   BAKER;
SOARTA, LIMITED,

                                            Third Party Defendants.



                            No. 96-1673



SEA-FONE, LIMITED,

                                                         Plaintiff,

          versus

COMMUNICATIONS SATELLITE CORPORATION (COMSAT),

                                              Defendant - Appellee,

          versus
CHARLES V. BAKER; SOARTA, LIMITED,

                             Third Party Defendants - Appellants,

          and

CATHERINE L. ROBINSON,

                                           Third Party Defendant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1224-A)


Argued:   June 4, 1997                     Decided:   July 8, 1997


Before WILKINSON, Chief Judge, and WILKINS and HAMILTON, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Joseph Michael Alioto, ALIOTO LAW FIRM, San Francisco,
California; Thomas Richard Nedrich, THOMAS R. NEDRICH & ASSOCIATES,
Falls Church, Virginia, for Appellants. Mark Douglas Wegener,
HOWREY & SIMON, Washington, D.C., for Appellee. ON BRIEF: Louis W.
Kershner, KERSHNER, HAWKINS & POLEN, P.C., Virginia Beach, Vir-
ginia, for Appellants. Edward Han, Kirstin A. Mueller, HOWREY &
SIMON, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

          Sea-Fone, Limited appeals an order of the district court

granting summary judgment to Communications Satellite Corporation

(Comsat) on Sea-Fone's claims for antitrust violations, civil RICO,

violations of the Federal Communications Act, misappropriation of

trade secrets, fraud, tortious interference with contract, and
breach of contract. Sea-Fone's allegations stem from its frustra-

tion in attempting to compete with Comsat and others in the market

for the provision of low-cost ship-to-shore telephone service for

United States naval personnel.
          After carefully examining the record and the parties'

briefs, and having had the benefit of oral argument, we conclude

that the district court correctly granted summary judgment in favor

of Comsat.    Accordingly, we affirm.




                                                          AFFIRMED




                                 3